Citation Nr: 0608366	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to a compensable evaluation for right ear 
hearing loss on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1998 to July 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in January 2006.  


FINDINGS OF FACT

1.  There is no medical evidence that the veteran currently 
has chronic disability manifested by bilateral knee pain.

2.  Left ear hearing loss for VA disability purposes is not 
demonstrated.

3. Service connection is in effect for hearing loss for the 
right ear only, and the veteran is not totally deaf in the 
left ear.  


CONCLUSIONS OF LAW

1.  The veteran does not have present chronic bilateral knee 
disability for which service connection can be granted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The veteran does not have present left ear hearing loss 
for which service connection can be granted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.385 
(2005).

3.  The criteria for a compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 
Diagnostic Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in November 2002, prior to the initial AOJ 
decision. 

The record reflects that he and his representative were 
provided with copies of the May 2003 rating decision and the 
May 2004 statement of the case.  By way of these documents, 
the veteran was informed of the evidence needed to support 
his claims.  Thus, these documents provided notice of the 
laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claims, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letter dated in November 2002, the RO advised the veteran 
of the criteria for establishing his claims, the types of 
evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  It is clear, from submissions by 
and on behalf of the veteran, that he is fully conversant 
with the legal requirements in this case.  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  Thus, the contents of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claims, 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, post-service 
treatment records, and the November 2002 QTC examination 
report have been obtained and associated with the claims 
file.

The record further reflects that the veteran was afforded an 
opportunity to testify before the Board in January 2006.  At 
his request, the record was held open for 30 days after the 
hearing, to allow him the opportunity to submit any 
additional evidence.  Through his representative, he 
submitted a February 2006 letter from an audiologist at Cobb 
Audiology Services.  The veteran does not now assert that 
there is additional evidence to be obtained or that there is 
a request for assistance that has not been acted upon.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that there has been full 
compliance with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2005).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudicial action in proceeding with the present decision.  
Since the claims for service connection and increased rating 
are being denied, no effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Analysis

A.  Service Connection

The veteran's service medical records (SMRs) show that at 
enlistment in October 1998 puretone thresholds for the right 
ear were 25, 10, 10, 15 and 0 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz (Hz), respectively, and for the left ear 
at the same frequencies were 0, 0, 0, 0, and 0 decibels.  
These records also include multiple in-service hearing 
conservation data sheets and reports of medical examination 
audiometric examinations between 1999 and 2001.  In October 
2000, an audiogram revealed puretone thresholds for the right 
ear were 20, 20, 10, 15, and 5 decibels at 500, 1000, 2000, 
3000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 10, 15, 5, 0, and 15 decibels.  These 
records also show that the veteran was treated for a ruptured 
eardrum on the right, in August 2001.  The left eardrum was 
noted to be normal.  

The remaining audiograms show no significant threshold 
shifts.  A June 2001 hearing conservation data sheet, one 
year prior to separation, revealed an audiogram with puretone 
thresholds in the right ear of 15, 25, 10, 15, and -5 
decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  In the 
left ear puretone thresholds were 0, 0, 10, 0, and 5 decibels 
at the same frequencies.  There were no complaints or 
findings suggestive of hearing loss.  

The SMRs are entirely negative for pertinent complaints, 
findings, or treatment of any knee problems.  

In connection with his claims for service connection, the 
veteran underwent contract examinations through QTC Medical 
Services (QTC) in November 2002.  At that time he gave a 
history of a ruptured right eardrum in service.  An audiogram 
showed puretone thresholds for the right ear were 15, 20, 20, 
15 and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 20, 10, 10, 15, and 10 decibels.  Average puretone 
threshold was 15 for the right ear and 13 for the left ear.  
Speech recognition score on the Maryland CNC wordlist was 92 
percent in the right ear and 96 percent in the left ear.  The 
results were summarized as mild hearing loss in each ear at 
least two frequencies.  The examiner concluded that it was at 
least as likely as not that his hearing loss pattern was 
associated with the ruptured right eardrum in service, and 
that it did not appear to be a noise-related condition. 

On orthopedic examination, the veteran reported symptoms of 
soreness and pain beginning in 1999 after during physical 
training in the military.  The pain had lasted several days, 
then resolved.  Afterwards, he had experienced burning when 
using stairs and running.  In 2002, after completion of 
flight school, his symptoms became more evident on a daily 
basis.  The pain increased with using stairs, and resolved 
after about 20 seconds.  The pain was better with rest and 
non-weight bearing elevation.  On examination there was some 
numbness with sensations of crunching or grinding on range of 
motion.  Flexion of the right knee was to 130 degrees, and 
flexion was to 140 degrees on the left.  He had slight right 
knee swelling, with no significant tenderness to palpation.  
Anterior drawer and McMurray's signs were negative 
bilaterally, and X-rays were normal.  The diagnosis was 
bilateral knee sprain with some slight decreased range of 
motion.  

The veteran presented testimony at a Travel Board hearing in 
January 2006 as to the onset of and the severity of his 
claimed knee disabilities and hearing loss.  He testified 
that he developed knee pain as a result of jumping on and off 
aircraft in his duties as a helicopter crew chief.  However, 
he said he did not seek treatment for knee pain during 
service, and has not sought current treatment for knee pain 
since his discharge from service.  He also gave an account of 
exposure to loud noise as a helicopter crew chief mechanic.  
With regard to his left ear, he testified that he first 
noticed hearing problems toward the end of his service.  He 
first noticed problems with his right ear hearing loss 
following a head injury in service.  He testified that 
currently he has trouble hearing low tones and from a 
distance.  

After the hearing, the veteran submitted additional evidence 
consisting of a letter from an audiologist accompanied by an 
uninterpreted graphic representation of private audiometric 
data, in February 2006.  The veteran waived initial 
consideration of this evidence by the RO  The audiologist 
noted that test results, visual examination, and personal 
history indicate that the veteran's right ear conductive 
hearing loss would not be compatible with noise trauma, but 
rather was caused by the head injury during service.  There 
was no discussion of the left ear.  

The Knees

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

As noted above, the service medical records fail to reveal 
any significant injury to either knee during the veteran's 
military duty.  He clearly performed arduous service as a 
helicopter crew chief and mechanic in the Marine Corps.  
Significantly, however, there was no reference to any knee 
disability prior to his service separation in 2001.  Instead, 
a clinical evaluation of his lower extremities revealed 
normal findings.  As a result, the veteran's SMRs do not 
affirmatively establish that disability of either knee had 
its onset during military service.

The primary impediment to a grant of service connection for a 
bilateral knee disability is the absence of medical evidence 
of a diagnosis of a disorder of the left or the right knee.  
Although post-service the veteran has been evaluated for 
symptoms consistent with bilateral knee sprain, there is no 
medical evidence showing a current diagnosis of a chronic 
knee disorder.  In the absence of proof of incurrence or 
aggravation during service and a causal connection between 
present disability and in-service disease or injury, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  

In essence, the veteran, although given sufficient 
opportunity to do so, has not submitted a current medical 
diagnosis of chronic bilateral knee disability, much less a 
competent medical opinion linking such disorder to service.  
The Board notes that the record was held open for 30 days 
after the Travel Board hearing, specifically to allow the 
veteran the opportunity to either appropriately identify 
additional records, or to obtain and submit such for 
consideration in his appeal.  No pertinent evidence was 
subsequently submitted or identified.  Therefore, the only 
support for his claim is found in the veteran's contentions 
on file.  With all due respect for the sincerity of his 
belief, he is not qualified to render a medical diagnosis or 
a medical opinion as to etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Nor is the Board qualified to 
render its own unsubstantiated medical opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991),

In the absence of competent evidence of a disability of 
either knee, the preponderance of the evidence is against the 
claim and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 2002).

Left Ear Hearing Loss

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  He was a 
helicopter crew chief during military service, and his 
account of his exposure is credible and entirely consistent 
with the circumstances of his service.  However, the fact 
that he was exposed to noise trauma in service does not, by 
itself, establish a basis for the grant of service 
connection.  

In addition to the general service connection law set out 
above, the law also provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, including sensorineural hearing loss, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2005).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

According to the SMRs, left ear hearing loss was not present 
at any time during service, at the time of discharge, or 
within a year thereafter.  The audiometric examinations of 
record fail to show left ear hearing loss disability as 
defined by VA regulation.  The measurements of the veteran's 
left ear hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  The findings do not show a puretone 
threshold in any critical frequency was 40 decibels or 
greater, that three or more frequencies were 26 decibels or 
greater, or that the speech recognition score was less than 
94 percent.  Although, the evidence does include an 
uninterpreted graphic representation of private audiometric 
results dated in February 2006, the Board is unable interpret 
it.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board 
may not interpret graphical representations of audiometric 
data).  Thus, there is no competent medical evidence of left 
ear hearing loss.  

In the present case, the record fails to demonstrate that the 
veteran has a left ear hearing loss disability for which 
service connection can be awarded.  Consequently, his appeal 
as to this matter must be denied.  In making this 
determination, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b), reasonable doubt is to be resolved in the 
veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The evidence of record shows a hearing 
deficit in the left ear lower than that deemed to constitute 
a disability for VA purposes, notwithstanding that the 
veteran may have noticeable loss of hearing acuity.  Under 
the law, there is nothing to service connect.

B.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Right Ear Hearing Loss

The veteran's right ear hearing loss has been evaluated under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  This diagnostic code 
sets out the criteria for evaluating hearing impairment using 
puretone threshold averages and speech discrimination scores.  
Numeric designations are assigned based upon a mechanical use 
of tables found in 38 C.F.R. § 4.85 (2005); there is no room 
for subjective interpretation.  See Acevedo-Escobar v. West, 
12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Moreover, in situations where service connection has been 
granted for impaired hearing involving only one ear, and the 
veteran does not have total deafness in both ears, the 
hearing of the non-service-connected ear is assigned a Roman 
numeral designation of I.  38 U.S.C.A. § 1160(a); 38 C.F.R. 
§ 4.85(f).

Inasmuch as service connection is in effect for only right 
ear hearing loss in the present case, and since the veteran 
is not totally deaf in his left ear, the left ear hearing 
acuity is taken to be normal.  For purposes of rating the 
veteran's left ear hearing loss, then, a numeric designation 
of level I is assigned for his left ear hearing.

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are identified as when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less 
at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. 
§ 4.86 (2005).  

As for the veteran's right ear, the 2002 QTC audiometric 
examination showed that he does have hearing loss as defined 
by the Court in Hensley.  However, similar to the left ear, 
the decibel thresholds in the range of 1000 to 4000 Hz 
recording during this examination did not meet the minimum to 
be considered a "disability" under the provisions of 38 
C.F.R. § 3.385.  Nevertheless, test results indicated that 
speech recognition for the right ear was 92 percent.  As 
noted above, impaired hearing is considered a "disability" 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  In short, the veteran does have a 
right ear hearing loss disability pursuant to VA regulations, 
under 38 C.F.R. § 3.385.

The results of the QTC audiogram in November 2002 show that, 
based upon an average puretone threshold of 15 decibels in 
the right ear with speech discrimination ability of 92 
percent, Table VI indicates a numeric designation of level I 
for the right ear and level I hearing in the non-service-
connected left ear.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
noncompensable evaluation.  Although, the evidence does 
include an uninterpreted graphic representation of private 
audiometric data in February 2006, such data is inconsistent 
with the examination findings to be evaluated under the 
Rating Schedule, and the Board is unable interpret it.  See 
Kelly, supra, at 474.  

While the veteran's contentions and sincere belief in the 
merits of his claim are recognized, his disability is 
evaluated on the objective findings demonstrated during 
audiological examination.  The fact that his hearing acuity 
is less than optimal does not by itself establish entitlement 
to a compensable disability rating.  To the contrary, it is 
clear from the Rating Schedule that a higher rating can be 
awarded only when loss of hearing has reached a specified 
measurable level.  That level of disability has not been 
demonstrated in the present case.  Therefore the current 
level of disability shown is encompassed by the rating 
assigned and, with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for bilateral knee disorder is denied.

Service connection for left ear hearing loss is denied.

A compensable evaluation for right ear hearing loss is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


